Citation Nr: 1810242	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  10-21 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent disabling for patellofemoral degenerative changes of the right knee.

2.  Entitlement to an initial evaluation in excess of 10 percent disabling for patellofemoral degenerative changes of the left knee.


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

N. Whitaker, Associate Counsel



INTRODUCTION

The Veteran honorably served on active duty from June 1988 to June 2008.  The Veteran received the Navy and Marine Corps Commendation Medal and Achievement Medal, among multiple other commendations.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The RO in Roanoke, Virginia currently has jurisdiction over the Veteran's claims.

In August 2017, this matter was remanded to the Agency of Original Jurisdiction for further development, to include scheduling the Veteran for a VA examination to assess the current severity of his bilateral knee disabilities.  More specifically, the AOJ was instructed to ensure that the Veteran's knees were evaluated in terms of range of motion via active and passive motion and in weight-bearing and non-weight bearing.  See Correia v. McDonald, 28 Vet. App. at 168-70.  

Regrettably, on review of the evidence the Board finds that an additional remand is required.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the further delay entailed by remand is regrettable, current adjudication of the Veteran's claims would be premature.  Undertaking additional development prior to a Board decision is the only way to ensure compliance with the duty to assist, as required.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2017).

In accordance with an August 2017 Board Remand, the Veteran was afforded a VA examination to assess the nature and current severity of his bilateral knee disabilities.  

During the clinical evaluation in September 2017, the Veteran complained of sharp pain across the left mid-knee with pain to shooting to the left ankle.  He also reported that the left knee locks and gives out.  As to the right knee, the Veteran reported constant sharp pain in right medial knee with numbness to outer right lower leg.  Prescription medications including tramadol and muscle relaxers were used to manage his pain.  Flare-ups occurred 2 to 3 times per week with pain described at a level 10 on 10 point scale and lasted 2 to 3 days.  The Veteran noted swelling and inability to move the right knee during flare-ups.  Common triggers were weather changes and increased activity, such as walking.  No functional loss or functional impairment was reported. 

On examination, the Veteran's range of motion of the right knee revealed flexion to 120 degrees and extension to 0 degrees.  Pain was noted on exam at rest/non-movement with flexion.  Mild tenderness was noted.  The examiner observed the Veteran wincing with palpation of medial knee.  There was no evidence of pain with weight-bearing or crepitus.  Repetitive motion testing did not result in additional functional limitations. No additional factors were noted as contributing to the Veteran's disability.  Muscle atrophy in the right lower extremity at the base of the calf was reported.  There was no evidence of ankylosis.

Range of motion of the left knee revealed flexion limited to 110 degrees and extension to 0 degrees.  Pain was noted on examination at rest/non-movement with flexion and extension.  Moderate tenderness was noted.  The examiner observed the Veteran grimacing and groaning with palpation of lateral and medial knee.  There was evidence of pain with weight-bearing, but no evidence of crepitus.  Repetitive motion testing did not result in additional functional limitations.  No additional factors were noted as contributing to the Veteran's disability.  There was no evidence of ankylosis.

On review of the evidence, the Board finds that a clarification opinion is required.  Specifically, during the September 2017 examination, the VA examiner diagnosed a meniscal tear with frequent locking of the right knee.  Evidence of muscle atrophy of the right lower calf, measured at 7.5 centimeters (cm) at base of calf was reported.  The circumference of the more normal side measured at 8 cm.  Slight lateral instability with no evidence of effusion was noted as to the right knee.  Joint stability testing of the left knee revealed evidence of joint instability at 1+ (0-5 millimeters) anteriorly, posteriorly, medially, and laterally.  Frequent episodes of joint "locking" and joint pain was also noted.

The Board notes that the above referenced findings are inconsistent or in direct conflict with VA examinations conducted in May 2015 and April 2016.  While the Board acknowledges the possibility of a progression in the Veteran's bilateral knee disabilities and recognizes his competence to report on worsening symptoms, including pain, additional clarity is needed to resolve the apparent conflict as to recent VA examination findings regarding the current diagnoses and current severity of the Veteran's bilateral knee disabilities.  Therefore, a new VA examination is required to render a clear rationale as to the opinion of the September 2017 examiner and resolve the apparent conflict with examination findings reported in May 2015 and April 2016.

Where the record before the Board contains insufficient medical information for evaluation purposes, a remand may be required.  Littke v. Derwinski, 1 Vet. App. 90.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination and request that a clarification opinion be provided to determine the nature and current severity of the Veteran's bilateral knee disabilities.  The entire claims file, to include any newly associated records and a copy of this remand should be made available to the examiner for review, and such review should be noted in the examination report.  All necessary tests and studies should be conducted.  

(a)  Specifically, the examiner should identify a diagnosis for a left knee disability and note the evidence in support thereof.

(b)  Identify a diagnosis for a right knee disability and note the evidence in support thereof.

(c)  Conduct range of motion testing for each joint actively and passively, in weight-bearing and non-weight bearing, and after repetitive use.  The examiner should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; and, (2) as a result of pain, weakness, fatigability, or incoordination.  If so, the examiner is asked to describe the additional loss, in degrees, if possible.

If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

(d)  Clarify the current diagnoses of the Veteran's bilateral knee disabilities and comment on any findings related to instability of the left and/or right knee.

(e)  As a part of the examination and/or opinion, the examiner must consider all prior diagnoses in the record and nexus opinions and explain or distinguish any variations in findings and conclusions.

More specifically, the examiner is invited to compare and comment on the apparent conflict between the VA examination findings noted in the May 2015, April 2016, and September 2017.  

Any opinion offered must be accompanied by a complete rationale, which should reflect consideration of the STRs, medical evidence of record, and lay statements.  If any requested opinion cannot be offered without resorting to speculation, the examiner should indicate such in the examination report and explain why a non-speculative opinion cannot be offered.  The examiner should also identify what, if any, additional information or evidence would allow for a more definitive opinion.  

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be re-adjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




